Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 1 of 61




                    EXHIBIT B
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 2 of 61




                 EXHIBIT B-1
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 3 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 4 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 5 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 6 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 7 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 8 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 9 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 10 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 11 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 12 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 13 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 14 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 15 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 16 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 17 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 18 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 19 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 20 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 21 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 22 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 23 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 24 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 25 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 26 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 27 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 28 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 29 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 30 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 31 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 32 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 33 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 34 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 35 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 36 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 37 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 38 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 39 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 40 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 41 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 42 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 43 of 61
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 44 of 61




                  EXHIBIT B-2
     Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 45 of Filed:
                                                                     JOHN 61     10/28/2019 3:55 PM
                                                                          D. KINARD - District Clerk
                                                                                               Galveston County, Texas
                                                                                                Envelope No. 38022307
                                                                                                      By: Rolande Kain
                                                                                                   10/28/2019 4:01 PM

                                    CAUSE NO. 19-CV-1825

MICHAEL L. JESTER and BRENDA                    §       IN THE DISTRICT COURT OF
JESTER,                                         §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              §       GALVESTON COUNTY, TEXAS
                                                §
VOYAGER INDEMNITY                               §
INSURANCE COMPANY and                           §
RICHARD SYDNOR,                                 §       405th JUDICIAL DISTRICT
                                                §
        Defendants.

                           DEFENDANT’S ORIGINAL ANSWER

        Defendant Richard Sydnor files this Original Answer and Requests for Disclosure against

Plaintiffs Michael L. Jester and Brenda Jester as follows:

                                    I.     GENERAL DENIAL

        1.     Pursuant to Texas Rule of Civil Procedure 92, Defendant asserts a general denial

to all claims and causes of action asserted by Plaintiffs and demands strict proof thereof by a

preponderance of the evidence.

                              II.        AFFIRMATIVE DEFENSES

        2.     Plaintiffs’ claims are barred, in whole or in part, because paragraph 3 of the

“General Exclusions” section of the policy excludes losses caused by earth movement and

settlement, including: expansion or contraction of soils or organic materials; settling, cracking or

expansion of foundations; subsidence, sinkhole loss, catastrophic ground cover collapse,

sinkhole activity; and any other earth movement including earth sinking, rising or shifting.

        3.     Plaintiffs’ claims are barred, in whole or in part, because paragraph 4 of the

“General Exclusions” section of the policy excludes losses caused by water damage, meaning (a)

flood, surface water, waves, tidal water, storm surge, wave wash, or tidal wave, overflow of a

                                                -1-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 46 of 61



body of water, or spray or water-borne material from any of these, whether or not driven by

wind; (b) water or water-borne material which backs up through sewers or drains or which

overflows from a sump, sump pump or related equipment; or (c) water or water-borne material

below the surface of the ground, including water which exerts pressure on or seeps or leaks

through a residential property, sidewalk, driveway, foundation, swimming pool or other

structure.

       4.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 10 in the

“General Exclusions” section of the policy excludes losses caused by neglect, meaning your

neglect to use all reasonable means to save and preserve property at and after the time of the loss.

       5.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 24(c) of the

“General Exclusions” section of the policy excludes losses caused by inadequate or defective; (1)

planning, zoning, development, surveying, siting; (2) design, specifications, workmanship,

repair, construction, renovation, remodeling, grading, compaction; (3) material used in repair,

construction, renovation or remodeling; or (4) maintenance.

       6.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 13 of the

“General Exclusions” section of the policy excludes losses caused by wear, tear, marring,

deterioration, and decay.

       7.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 16 of the

“General Exclusions” section of the policy excludes losses caused by settling.

       8.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 22 of the

“General Exclusions” section of the policy excludes any pre-existing damages.

       9.      Plaintiffs’ claims are barred, in whole or in part, because the “Perils Insured

Against” section of the policy excludes losses caused by freezing, thawing, pressure, or weight



                                                -2-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 47 of 61



of water or ice.

       10.     Plaintiffs’ claims are barred, in whole or in part, because paragraph 25 in the

“General Exclusions” section of the policy excludes losses caused by fungi, wet or dry rot, yeast,

or bacteria.

       11.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing

to assert the claims presented in the Petition.

       12.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of accord and

satisfaction, ratification, consent, settlement, payment, release, acquiescence, unclean hands,

and/or in pari delicto.

       13.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

state a claim or cause of action for punitive damages.

       14.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver and/or

estoppel.

       15.     Plaintiffs’ claims are barred, in whole or in part, by statutes of limitations and/or

the doctrine of laches.

       16.     Plaintiffs’ claims are barred, in whole or in part, by the filed rate doctrine.

       17.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of contributory

and/or comparative negligence.

       18.     Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine.

       19.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

mitigate their damages.




                                                  -3-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 48 of 61



       20.     Plaintiffs’ claims are barred, in whole or in part, because any damages suffered by

Plaintiffs were caused by the acts and omissions of a party or parties over whom Defendant did

not exercise control or right of control.

       21.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

state a claim upon which relief can be granted. Plaintiffs have failed to describe how a denial of

the claim converts, what is in fact, a mere contractual claim into extra-contractual tort claims and

causes of action under the Texas Insurance Code.

       22.     Plaintiffs’ claims are barred, in whole or in part, by the specific terms of the

Policy contract.

       23.     Plaintiffs’ claims and allegations of “bad faith” are barred, in whole or in part,

because Defendant’s liability to Plaintiff was not reasonably clear. A bona fide controversy

existed and continues to exist concerning Plaintiffs’ entitlement to insurance proceeds from

Defendant, and Defendant’s liability, if any, has never become reasonably clear. Accordingly,

Defendant had a reasonable basis for denying Plaintiffs’ claim.

       24.     Defendant avers that any award of punitive damages to Plaintiffs in this case

would be in violation of the constitutional rights and safeguards provided to it under the

Constitution of the State of Texas and the Constitution of the United States of America

including, without limitation, that there are no constraining limitations placed on a jury’s

discretion in considering the imposition or amount of punitive damages, there are no meaningful

trial court and appellate review mechanisms to constitutionally confirm any punitive damage

award, and imposition of a punitive damage award would allow a verdict tainted by passion and

prejudice.




                                                -4-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 49 of 61



       25.     Imposition of punitive damages in this case would constitute a violation of

Defendant’s constitutional rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution.

       26.     Imposition of punitive damages in this case would constitute a violation of due

process and/or would be a violation of the statutory law of this state providing for a penalty.

Plaintiffs are not entitled to an award of punitive damages absent strict compliance with Chapter

41 of the Texas Civil Practice and Remedies Code.

       27.     Any award of punitive damages in this case would violate the constitutional rights

and safeguards provided to Defendant under the Due Process Clause of the Fourteenth

Amendment and/or Fifth Amendment to the Constitution of the United States of America and/or

under the Due Course Clause of Article I, Sections 13 and 19 of the Constitution of the State of

Texas, in that punitive damages and any method of which they might be assessed are

unconstitutionally vague and not rationally related to a legitimate government interest.

       28.     Any award of punitive damages in this case would violate the procedural and/or

substantive safeguards provided to Defendant under the Fifth, Sixth, Eighth, and/or Fourteenth

Amendments to the Constitution of the United States and/or under Article I, Sections 13 and 19

of the Constitution of the State of Texas, in that punitive damages are penal in nature and,

consequently, Defendant is entitled to the same procedural and substantive safeguards afforded

to criminal Defendants.

       29.     Defendant avers that it would violate the Self-Incrimination Clause of the Fifth

Amendment to the Constitution of the United States of America and/or Article I, Section 10 of

the Constitution of the State of Texas, to impose punitive damages against it, which are penal in

nature, yet would compel them to disclose potentially incriminating documents and evidence.



                                                -5-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 50 of 61



       30.     It is a violation of the rights and safeguards guaranteed by the Constitution of the

United States of America and/or the Constitution of the State of Texas to impose punitive

damages against Defendant which are penal in nature by requiring a burden of proof on Plaintiffs

which is less than the “beyond a reasonable doubt” burden of proof required in criminal cases.

       31.     Defendant avers that any award of punitive damages to Plaintiffs in this case will

violate the Eighth Amendment to the Constitution of the United States and/or Article I, Section

13 of the Constitution of the State of Texas, in that said punitive damages would be an

imposition of an excessive fine.

       32.     It would be unconstitutional to award any punitive damages as such would violate

the Fifth and Fourteenth Amendments to the United States Constitution and Article I, Sections

13 and 19 of the Constitution of the State of Texas in that:

               a.      Said damages are intended to punish and deter Defendant, and thus this
                       proceeding is essentially criminal in nature;

               b.      Defendant is being compelled to be a witness against itself in a proceeding
                       essentially and effectively criminal in nature, in violation of their rights to
                       due process;

               c.      The Plaintiffs’ burden of proof to establish punitive damages in this
                       proceeding, effectively criminal in nature, is less than the burden of proof
                       required in other criminal proceedings, and thus violates Defendant’s
                       rights to due process;

               d.      That inasmuch as this proceeding is essentially and effectively criminal in
                       nature, Defendant is being denied the requirement of notice of the
                       elements of the offense and the law and the authorities authorizing
                       punitive damages are sufficiently vague and ambiguous so as to be in
                       violation of the Due Process Clause of the Fifth Amendment and/or the
                       Fourteenth Amendment of the United States Constitution and also in
                       violation of Article I, Sections 13 and 19 of the Constitution of the State of
                       Texas.

       33.     Plaintiffs have sustained no injury from the alleged conduct of Defendant.




                                                 -6-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 51 of 61



        34.    Plaintiffs’ claims are barred, in whole or in part, because Defendant’s claim-

handling practices and all related activities conformed in every respect to accepted industry

standards and practices.

        35.    Plaintiffs’ claims are barred, in whole or in part, because Defendant would show

that there is an inherent mutual duty of good faith in the agreements related to this action and that

Plaintiffs may have failed to act in good faith.

        36.    There has been no reasonable showing by evidence in the record or proffered by

Plaintiffs which would provide a reasonable basis for recovery of punitive damages as required

by Section 41.003 of the Texas Civil Practice & Remedies Code, therefore, that claim should not

be allowed to proceed and should be dismissed and in all respects subject to the limitations set

forth in Chapter 41 of the Texas Civil Practice & Remedies Code.

        37.    Plaintiffs are not entitled to the recovery of attorney’s fees and have failed to

provide the statutory notices required to show entitlement to the same.

        38.    Plaintiffs’ claims for attorney’s fees are barred in whole or in part because

Plaintiffs made an unreasonably excessive demand upon Defendant.

        39.    Plaintiffs’ claims for attorney’s fees are barred in whole or in part because

Plaintiffs made an excessive demand upon Defendant in bad faith.

        40.    Defendant expressly reserves and preserves any and all rights it may have under

the Policy or otherwise including, but not limited to, any right they may have to seek appraisal of

the claims at issue.

        41.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

provide the requisite statutory notice in accordance with Chapter 542A of the Texas Insurance

Code.



                                                   -7-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 52 of 61



       42.     Defendant expressly reserves and preserves any and all rights and defenses it may

have under the Texas Insurance Code, including Chapter 542A.

                           III.    REQUESTS FOR DISCLOSURE

       43.     Pursuant to Rule 194, Plaintiffs are requested to disclose, within 30 days of

service of this request, the information or material described in Rule 194.2(a)–(i).

                                              Respectfully submitted,

                                              MCDOWELL HETHERINGTON LLP

                                              By: /s/ Bradley J. Aiken
                                                  Bradley J. Aiken
                                                  State Bar No. 24059361
                                                  Brian A. Srubar
                                                  State Bar No. 24098460
                                              1001 Fannin Street, Suite 2700
                                              Houston, Texas 77002
                                              Telephone: 713-337-5580
                                              Facsimile: 713-337-8850
                                              brad.aiken@mhllp.com
                                              brian.srubar@mhllp.com
                                              ATTORNEYS FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on October
28, 2019, on the following counsel of record by eServe:

Michael A. Downey
MOSTYN LAW
3810 West Alabama Street
Houston, Texas 77027
maddocketefile@mostynlaw.com

Attorneys for Plaintiffs

                                             /s/ Brian A. Srubar
                                              Brian A. Srubar



                                                -8-
Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 53 of 61




                  EXHIBIT B-3
     Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 54 ofFiled:
                                                                     JOHN 61    10/30/2019 11:09 AM
                                                                          D. KINARD - District Clerk
                                                                                               Galveston County, Texas
                                                                                                Envelope No. 38079839
                                                                                                          By: Lisa Kelly
                                                                                                  10/30/2019 11:46 AM

                                    CAUSE NO. 19-CV-1825

MICHAEL L. JESTER and BRENDA                    §       IN THE DISTRICT COURT OF
JESTER,                                         §
                                                §
        Plaintiffs,                             §
                                                §
v.                                              §       GALVESTON COUNTY, TEXAS
                                                §
VOYAGER INDEMNITY                               §
INSURANCE COMPANY and                           §
RICHARD SYDNOR,                                 §       405th JUDICIAL DISTRICT
                                                §
        Defendants.

                           DEFENDANT’S ORIGINAL ANSWER

        Defendant Voyager Indemnity Insurance Company files this Original Answer and

Requests for Disclosure against Plaintiffs Michael L. Jester and Brenda Jester as follows:

                                    I.     GENERAL DENIAL

        1.     Pursuant to Texas Rule of Civil Procedure 92, Defendant asserts a general denial

to all claims and causes of action asserted by Plaintiffs and demands strict proof thereof by a

preponderance of the evidence.

                              II.        AFFIRMATIVE DEFENSES

        2.     Plaintiffs’ claims are barred, in whole or in part, because paragraph 3 of the

“General Exclusions” section of the policy excludes losses caused by earth movement and

settlement, including: expansion or contraction of soils or organic materials; settling, cracking or

expansion of foundations; subsidence, sinkhole loss, catastrophic ground cover collapse,

sinkhole activity; and any other earth movement including earth sinking, rising or shifting.

        3.     Plaintiffs’ claims are barred, in whole or in part, because paragraph 4 of the

“General Exclusions” section of the policy excludes losses caused by water damage, meaning (a)

flood, surface water, waves, tidal water, storm surge, wave wash, or tidal wave, overflow of a

                                                -1-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 55 of 61



body of water, or spray or water-borne material from any of these, whether or not driven by

wind; (b) water or water-borne material which backs up through sewers or drains or which

overflows from a sump, sump pump or related equipment; or (c) water or water-borne material

below the surface of the ground, including water which exerts pressure on or seeps or leaks

through a residential property, sidewalk, driveway, foundation, swimming pool or other

structure.

       4.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 10 in the

“General Exclusions” section of the policy excludes losses caused by neglect, meaning your

neglect to use all reasonable means to save and preserve property at and after the time of the loss.

       5.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 24(c) of the

“General Exclusions” section of the policy excludes losses caused by inadequate or defective; (1)

planning, zoning, development, surveying, siting; (2) design, specifications, workmanship,

repair, construction, renovation, remodeling, grading, compaction; (3) material used in repair,

construction, renovation or remodeling; or (4) maintenance.

       6.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 13 of the

“General Exclusions” section of the policy excludes losses caused by wear, tear, marring,

deterioration, and decay.

       7.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 16 of the

“General Exclusions” section of the policy excludes losses caused by settling.

       8.      Plaintiffs’ claims are barred, in whole or in part, because paragraph 22 of the

“General Exclusions” section of the policy excludes any pre-existing damages.

       9.      Plaintiffs’ claims are barred, in whole or in part, because the “Perils Insured

Against” section of the policy excludes losses caused by freezing, thawing, pressure, or weight



                                                -2-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 56 of 61



of water or ice.

        10.    Plaintiffs’ claims are barred, in whole or in part, because paragraph 25 in the

“General Exclusions” section of the policy excludes losses caused by fungi, wet or dry rot, yeast,

or bacteria.

        11.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs lack standing

to assert the claims presented in the Petition.

       12.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of accord and

satisfaction, ratification, consent, settlement, payment, release, acquiescence, unclean hands,

and/or in pari delicto.

       13.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

state a claim or cause of action for punitive damages.

       14.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of waiver and/or

estoppel.

       15.     Plaintiffs’ claims are barred, in whole or in part, by statutes of limitations and/or

the doctrine of laches.

       16.     Plaintiffs’ claims are barred, in whole or in part, by the filed rate doctrine.

       17.     Plaintiffs’ claims are barred, in whole or in part, by the doctrines of contributory

and/or comparative negligence.

       18.     Plaintiffs’ claims are barred, in whole or in part, by the economic loss doctrine.

       19.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

mitigate their damages.




                                                  -3-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 57 of 61



       20.     Plaintiffs’ claims are barred, in whole or in part, because any damages suffered by

Plaintiffs were caused by the acts and omissions of a party or parties over whom Defendant did

not exercise control or right of control.

       21.     Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have failed to

state a claim upon which relief can be granted. Plaintiffs have failed to describe how a denial of

the claim converts, what is in fact, a mere contractual claim into extra-contractual tort claims and

causes of action under the Texas Insurance Code.

       22.     Plaintiffs’ claims are barred, in whole or in part, by the specific terms of the

Policy contract.

       23.     Plaintiffs’ claims and allegations of “bad faith” are barred, in whole or in part,

because Defendant’s liability to Plaintiff was not reasonably clear. A bona fide controversy

existed and continues to exist concerning Plaintiffs’ entitlement to insurance proceeds from

Defendant, and Defendant’s liability, if any, has never become reasonably clear. Accordingly,

Defendant had a reasonable basis for denying Plaintiffs’ claim.

       24.     Defendant avers that any award of punitive damages to Plaintiffs in this case

would be in violation of the constitutional rights and safeguards provided to it under the

Constitution of the State of Texas and the Constitution of the United States of America

including, without limitation, that there are no constraining limitations placed on a jury’s

discretion in considering the imposition or amount of punitive damages, there are no meaningful

trial court and appellate review mechanisms to constitutionally confirm any punitive damage

award, and imposition of a punitive damage award would allow a verdict tainted by passion and

prejudice.




                                                -4-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 58 of 61



       25.     Imposition of punitive damages in this case would constitute a violation of

Defendant’s constitutional rights under the Fourth, Fifth, Sixth, Eighth, and Fourteenth

Amendments to the United States Constitution.

       26.     Imposition of punitive damages in this case would constitute a violation of due

process and/or would be a violation of the statutory law of this state providing for a penalty.

Plaintiffs are not entitled to an award of punitive damages absent strict compliance with Chapter

41 of the Texas Civil Practice and Remedies Code.

       27.     Any award of punitive damages in this case would violate the constitutional rights

and safeguards provided to Defendant under the Due Process Clause of the Fourteenth

Amendment and/or Fifth Amendment to the Constitution of the United States of America and/or

under the Due Course Clause of Article I, Sections 13 and 19 of the Constitution of the State of

Texas, in that punitive damages and any method of which they might be assessed are

unconstitutionally vague and not rationally related to a legitimate government interest.

       28.     Any award of punitive damages in this case would violate the procedural and/or

substantive safeguards provided to Defendant under the Fifth, Sixth, Eighth, and/or Fourteenth

Amendments to the Constitution of the United States and/or under Article I, Sections 13 and 19

of the Constitution of the State of Texas, in that punitive damages are penal in nature and,

consequently, Defendant is entitled to the same procedural and substantive safeguards afforded

to criminal Defendants.

       29.     Defendant avers that it would violate the Self-Incrimination Clause of the Fifth

Amendment to the Constitution of the United States of America and/or Article I, Section 10 of

the Constitution of the State of Texas, to impose punitive damages against it, which are penal in

nature, yet would compel them to disclose potentially incriminating documents and evidence.



                                                -5-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 59 of 61



       30.     It is a violation of the rights and safeguards guaranteed by the Constitution of the

United States of America and/or the Constitution of the State of Texas to impose punitive

damages against Defendant which are penal in nature by requiring a burden of proof on Plaintiffs

which is less than the “beyond a reasonable doubt” burden of proof required in criminal cases.

       31.     Defendant avers that any award of punitive damages to Plaintiffs in this case will

violate the Eighth Amendment to the Constitution of the United States and/or Article I, Section

13 of the Constitution of the State of Texas, in that said punitive damages would be an

imposition of an excessive fine.

       32.     It would be unconstitutional to award any punitive damages as such would violate

the Fifth and Fourteenth Amendments to the United States Constitution and Article I, Sections

13 and 19 of the Constitution of the State of Texas in that:

               a.      Said damages are intended to punish and deter Defendant, and thus this
                       proceeding is essentially criminal in nature;

               b.      Defendant is being compelled to be a witness against itself in a proceeding
                       essentially and effectively criminal in nature, in violation of their rights to
                       due process;

               c.      The Plaintiffs’ burden of proof to establish punitive damages in this
                       proceeding, effectively criminal in nature, is less than the burden of proof
                       required in other criminal proceedings, and thus violates Defendant’s
                       rights to due process;

               d.      That inasmuch as this proceeding is essentially and effectively criminal in
                       nature, Defendant is being denied the requirement of notice of the
                       elements of the offense and the law and the authorities authorizing
                       punitive damages are sufficiently vague and ambiguous so as to be in
                       violation of the Due Process Clause of the Fifth Amendment and/or the
                       Fourteenth Amendment of the United States Constitution and also in
                       violation of Article I, Sections 13 and 19 of the Constitution of the State of
                       Texas.

       33.     Plaintiffs have sustained no injury from the alleged conduct of Defendant.




                                                 -6-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 60 of 61



        34.    Plaintiffs’ claims are barred, in whole or in part, because Defendant’s claim-

handling practices and all related activities conformed in every respect to accepted industry

standards and practices.

        35.    Plaintiffs’ claims are barred, in whole or in part, because Defendant would show

that there is an inherent mutual duty of good faith in the agreements related to this action and that

Plaintiffs may have failed to act in good faith.

        36.    There has been no reasonable showing by evidence in the record or proffered by

Plaintiffs which would provide a reasonable basis for recovery of punitive damages as required

by Section 41.003 of the Texas Civil Practice & Remedies Code, therefore, that claim should not

be allowed to proceed and should be dismissed and in all respects subject to the limitations set

forth in Chapter 41 of the Texas Civil Practice & Remedies Code.

        37.    Plaintiffs are not entitled to the recovery of attorney’s fees and have failed to

provide the statutory notices required to show entitlement to the same.

        38.    Plaintiffs’ claims for attorney’s fees are barred in whole or in part because

Plaintiffs made an unreasonably excessive demand upon Defendant.

        39.    Plaintiffs’ claims for attorney’s fees are barred in whole or in part because

Plaintiffs made an excessive demand upon Defendant in bad faith.

        40.    Defendant expressly reserves and preserves any and all rights it may have under

the Policy or otherwise including, but not limited to, any right they may have to seek appraisal of

the claims at issue.

        41.    Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

provide the requisite statutory notice in accordance with Chapter 542A of the Texas Insurance

Code.



                                                   -7-
    Case 3:19-cv-00363 Document 1-2 Filed on 10/31/19 in TXSD Page 61 of 61



       42.     Defendant expressly reserves and preserves any and all rights and defenses it may

have under the Texas Insurance Code, including Chapter 542A.

                           III.    REQUESTS FOR DISCLOSURE

       43.     Pursuant to Rule 194, Plaintiffs are requested to disclose, within 30 days of

service of this request, the information or material described in Rule 194.2(a)–(i).

                                              Respectfully submitted,

                                              MCDOWELL HETHERINGTON LLP

                                              By: /s/ Bradley J. Aiken
                                                  Bradley J. Aiken
                                                  State Bar No. 24059361
                                                  Brian A. Srubar
                                                  State Bar No. 24098460
                                              1001 Fannin Street, Suite 2700
                                              Houston, Texas 77002
                                              Telephone: 713-337-5580
                                              Facsimile: 713-337-8850
                                              brad.aiken@mhllp.com
                                              brian.srubar@mhllp.com
                                              Attorneys for Defendants Voyager Indemnity
                                              Insurance Company and Richard Sydnor

                                  CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing has been served on
October 30, 2019, on the following counsel of record by eServe:

Michael A. Downey
MOSTYN LAW
3810 West Alabama Street
Houston, Texas 77027
maddocketefile@mostynlaw.com

Attorneys for Plaintiffs

                                             /s/ Brian A. Srubar
                                              Brian A. Srubar




                                                -8-
